OPINION — AG — ** ANNEXATION — SCHOOL DISTRICTS — TRANSPORTATION OF PUPILS ** QUESTION: WOULD SUCH A SCHOOL DISTRICT BE SUBJECT TO ANNEXATION UNDER THE PROVISIONS OF HOUSE BILL NO. 120 (ANY SCHOOL DISTRICT NOT MAINTAINING A SCHOOL WITHIN THE DISTRICT FOR EACH OF TWO CONSECUTIVE YEARS PRIOR TO JULY 1, 1949, IS HEREBY DISORGANIZED) ? — NEGATIVE, QUESTION (2): DOES THE STATE DEPARTMENT OF EDUCATION HAVE THE LEGAL RIGHT TO DEFINE THE TERM `MAINTAINING A SCHOOL WITHIN THE DISTRICT' AS MAINTAINING A SCHOOL FOR AT LEAST 160 DAYS ? — NEGATIVE (TERRITORY, SCHOOL DISTRICTS) CITE: 70 O.S. 1-101 [70-1-101], 70 O.S. 7-2 [70-7-2] (J. H. JOHNSON)